Judgment reversed on the law, and new trial granted, with costs to abide the event. The .record shows (folios 226-317) that when plaintiff’s attorney attempted to examine the witness Hume as to facts and circumstances, acts and declarations of the defendant, done and made not only in the presence of the witness but in the presence of third persons, and also concerning instructions given to Hume, the witness, to be communicated to third persons, the court refused to allow the inquiry; and at folios 254 and 255 made a general ruling excluding all such proof. This action of the trial court in thus excluding the testimony offered by plaintiff was erroneous. Some part of the testimony may have been privileged, but the court’s ruling in excluding it as a whole was entirely too broad. (See Doheny v. Lacy, 168 N. Y. 213; Coveney v. Tannahill, 1 Hill, 33; Whiting v. Barney, 30 N. Y. 330; Britton v. Lorenz, 45 id. 51; Bartlett v. Bunn, 56 Hun, 507.) The main judgment having been reversed, the other appeals from intermediate orders fall, and are accordingly dismissed, without costs. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.